Per Curiam.
In this appeal pursuant to Anders v. California , 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), we affirm the revocation of Appellant's probation and the resulting judgment and sentence. However, we remand for the trial court to correct two scrivener's errors in the order of revocation. The order of revocation states Appellant violated condition 2 of the order of probation. It should state that he violated special condition 2. The order of revocation also erroneously states that he "admitted to the violation noted in the Violation/Affidavit." Instead, it should reflect that Appellant was tried and found guilty of violating probation.
AFFIRMED and REMANDED for entry of a corrected order.
Lewis, Wetherell, and Winokur, JJ., concur.